In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2991 
CITY OF CHICAGO, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JEFFERSON B. SESSIONS III, Attorney 
General of the United States, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 1:17‐cv‐05720 — Harry D. Leinenweber, Judge. 
                     ____________________ 

     ARGUED JANUARY 19, 2018 — DECIDED APRIL 19, 2018 
                 ____________________ 

   Before BAUER, MANION, and ROVNER, Circuit Judges. 
   ROVNER, Circuit Judge. This appeal is from the grant of a 
preliminary  injunction  in  favor  of  the  City  of  Chicago  (the 
“City”) and against Jefferson Beauregard Sessions III, the At‐
torney  General  of  the  United  States,  enjoining  the  enforce‐
ment  of  two  conditions  imposed  upon  recipients  of  the  Ed‐
ward Byrne Memorial Justice Assistance Grant Program (the 
“Byrne  JAG  program”).  See  34  U.S.C.  §  10151  (formerly  42 
2                                                         No. 17‐2991 

U.S.C.  §  3750).  The  Byrne  JAG  grant,  named  after  a  fallen 
New York City police officer, allocates substantial funds an‐
nually  to  provide  for  the  needs  of  state  and  local  law  en‐
forcement,  including  personnel,  equipment,  training,  and 
other uses identified by those entities. The Attorney General 
tied  receipt  of  the  funds  to  the  grant  recipient’s  compliance 
with three conditions which the City argued were unlawful 
and unconstitutional. The district court agreed with the City 
as  to  two  of  the  three  conditions—the  “notice”  condition 
mandating  advance  notice  to  federal  authorities  of  the  re‐
lease  date  of  persons  in  state  or  local  custody  who  are  be‐
lieved  to  be  aliens,  and  the  “access”  condition  which  re‐
quired  the  local  correctional  facility  to  ensure  agents  access 
to  such  facilities  and  meet  with  those  persons.  Compliance 
with those conditions in order to receive the funding award‐
ed  under  the  Byrne  JAG  grant  would  require  the  allocation 
of state and local resources, including personnel. The district 
court  granted  the  preliminary  injunction  as  to  those  two 
conditions,  applying  it  nationwide.  The  court  subsequently 
denied the Attorney General’s motion to stay the nationwide 
scope of the injunction, and this court denied the stay on ap‐
peal.  The  Attorney  General  now  appeals  that  preliminary 
injunction. 
    Our role in this case is not to assess the optimal immigra‐
tion policies for our country; that is not before us today. Ra‐
ther, the issue before us strikes at one of the bedrock princi‐
ples of our nation, the protection of which transcends politi‐
cal  party  affiliation  and  rests  at  the  heart  of  our  system  of 
government—the separation of powers. 
   The  founders  of  our  country  well  understood  that  the 
concentration  of  power  threatens  individual  liberty  and  es‐
No. 17‐2991                                                         3

tablished a bulwark against such tyranny by creating a sepa‐
ration  of  powers  among  the  branches  of  government.  If  the 
Executive  Branch  can  determine  policy,  and  then  use  the 
power of the purse to mandate compliance with that policy 
by the state and local governments, all without the authori‐
zation or even acquiescence of elected legislators, that check 
against  tyranny  is  forsaken.  The  Attorney  General  in  this 
case used the sword of federal funding to conscript state and 
local  authorities  to  aid  in  federal  civil  immigration  enforce‐
ment. But the power of the purse rests with Congress, which 
authorized the federal funds at issue and did not impose any 
immigration  enforcement  conditions  on  the  receipt  of  such 
funds.  In  fact,  Congress  repeatedly  refused  to  approve  of 
measures that would tie funding to state and local immigra‐
tion policies. Nor, as we will discuss, did Congress authorize 
the  Attorney  General  to  impose  such  conditions.  It  falls  to 
us, the judiciary, as the remaining branch of the government, 
to  act  as  a  check  on  such  usurpation  of  power.  We  are  a 
country that jealously guards the separation of powers, and 
we must be ever‐vigilant in that endeavor. 
                                   I. 
    The path to this case began in 2006, which was both the 
year that the City enacted its Welcoming City ordinance, and 
the  year  that  the  federal  government  first  established  the 
Byrne  JAG  program.  For  many  years,  the  two  coexisted 
without  conflict.  In  the  past  few  years,  numerous  pieces  of 
legislation were introduced in the House and Senate seeking 
to  condition  federal  funding  on  compliance  with  8  U.S.C. 
§ 1373—which  was  intended  to  address  “sanctuary  cities” 
and  prohibit  federal,  state  or  local  government  officials  or 
entities from restricting the exchange of information with the 
4                                                       No. 17‐2991 

immigration  authorities  regarding  citizenship  or  immigra‐
tion  status.  None  of  those  efforts  were  passed  by  Congress. 
See,  e.g.,  Stop  Dangerous  Sanctuary  Cities  Act,  H.R.  5654, 
114th Cong. § 4 (2016); Stop Dangerous Sanctuary Cities Act, 
S. 3100, 114th Cong. § 4 (2016); Enforce the Law for Sanctu‐
ary Cities Act, H.R. 3009, 114th Cong. § 3 (2015); Mobilizing 
Against  Sanctuary  Cities  Act,  H.R.  3002,  114th  Cong.  §  2 
(2015); Stop Sanctuary Policies and Protect Americans Act, S. 
2146, 114th Cong. § 3(a) (2015); Stop Sanctuary Cities Act, S. 
1814,  114th  Cong.  §  2  (2015)  (all  available  at 
https://www.congress.gov).  see  also  Annie  Lai  &  Christo‐
pher N. Lasch, Crimmigration Resistance and the Case of Sanc‐
tuary  City  Defunding,  57  Santa  Clara  L.  Rev.  539,  553  n.  87 
(2017)  (listing  eight  pieces  of  legislation  introduced  during 
that time, all of which were unsuccessful).  
    Determined  to  forge  a  different  path  in  immigration  en‐
forcement, the President on January 25, 2017 issued an Exec‐
utive Order directing the Attorney General and the Depart‐
ment of Homeland Security (DHS) Secretary, in their discre‐
tion  and  to  the  extent  consistent  with  law,  to  ensure  that 
sanctuary  jurisdictions  are  not  eligible  to  receive  Federal 
grants  except  as  deemed  necessary  for  law  enforcement 
purposes  by  the  Attorney  General  or  the  Secretary.  Exec. 
Order No. 13,768, 82 Fed. Reg. 8799 at § 9(a) (Jan. 25, 2017). 
That  Executive  Order  was  challenged  in  court  and  prelimi‐
narily  enjoined  by  a  district  court  on  April  25,  2017—and 
subsequently permanently enjoined. County of Santa Clara v. 
Trump, 250 F. Supp. 3d 497 (N.D. Cal. 2017); County of Santa 
Clara v. Trump, 275 F. Supp. 3d 1196 (N.D. Cal. 2017). Shortly 
thereafter—in the face of the failure of Congress to pass such 
restrictions and the issues with the legality of the Executive 
Order—on  July  25,  2017,  the  Attorney  General  pursued  yet 
No. 17‐2991                                                            5

another path to that goal and issued the conditions for recip‐
ients of the Byrne JAG funds that are challenged here.  
    The  Byrne  JAG  program  is  the  primary  provider  of  fed‐
eral criminal justice funding to state and local governments. 
The funds have been used to meet a wide range of needs for 
those law enforcement entities, including funding the acqui‐
sition  of  body  cameras  and  police  cruisers,  and  support  for 
community programs aimed at reducing violence. The City, 
which challenges the new conditions imposed, had targeted 
the fiscal year 2017 funds for several purposes including ex‐
pansion of the use of ShotSpotter technology to allow  offic‐
ers to quickly identify the location of shooting incidents and 
deploy  a  more  precise  response.  Under  the  new  provisions 
imposed by the Attorney General, state and local governing 
authorities  who  were awarded  grants  under  the  Byrne  JAG 
program  could  not  receive  any  of  the  funds  unless  they 
complied with the new conditions.  
    Specifically, the Attorney General imposed “notice,” “ac‐
cess,” and “compliance” conditions, on Byrne JAG grant re‐
cipients,  only  the  first  two  of  which  are  at  issue  in  this  ap‐
peal.  The  “notice”  and  “access”  conditions  require  that  for 
local governments, throughout the period for the award: 
       A.  A  local  ordinance,  ‐rule,  ‐regulation,  ‐policy, 
    or  ‐practice  (or  an  applicable  State  stat‐
    ute,  ‐rule,  ‐regulation,  ‐policy,  or  ‐practice)  must  be  in 
    place that is designed to ensure that agents of the United 
    States acting under color of federal law in fact are given 
    access  [to]  a  local‐government  (or  local‐government‐
    contracted)  correctional  facility  for  the  purpose  of  per‐
    mitting such agents to meet with individuals who are (or 
    are believed by such agents to be) aliens and to inquire as 
6                                                         No. 17‐2991 

     to  such  individuals’  right  to  be  or  remain  in  the  United 
     States.  
         B.  A  local  ordinance,  ‐rule,  ‐regulation,  ‐policy, 
     or  ‐practice  (or  an  applicable  State  stat‐
     ute,  ‐rule,  ‐regulation,  ‐policy,  or  ‐practice)  must  be  in 
     place  that  is  designed  to  ensure  that,  when  a  local‐
     government (or local‐government‐contracted) correction‐
     al facility receives from DHS a formal written request au‐
     thorized  by  the  Immigration  and  Nationality  Act  that 
     seeks  advance  notice  of  the  scheduled  release  date  and 
     time for a particular alien in such facility, then such facili‐
     ty  will  honor  such  request  and—as  early  as  practicable 
     (see ʺRules of Constructionʺ incorporated by para. 4.B. of 
     this condition)—provide the requested notice to DHS.  
OJP Form 4000/2 (Rev. 4‐88); 
https://www.bja.gov/Jag/pdfs/SampleAwardDocument‐
FY2017JAG‐Local.pdf at 19 (last visited 03‐20‐18).  
    It further provides that “[n]othing in this condition shall 
be understood to authorize or require … any entity or indi‐
vidual to maintain (or detain) any individual in custody be‐
yond the date and time the individual would have been re‐
leased  in  the  absence  of  this  condition.”  Id.  at  18.  Identical 
provisions apply when the states are the grant recipients ra‐
ther than local governments. Id. Under the notice condition, 
grant recipients were initially required to provide 48 hours’ 
advance  notice  to  the  DHS  as  to  the  scheduled  release  date 
and  time  of  any  individuals  in  the  jurisdiction’s  custody 
suspected  of  immigration  violations.  When  the  City  sued 
and  sought  a  preliminary  injunction,  it  argued  in  part  that 
the  requirement  was  impossible  to  implement  in  Chicago 
which  operated  only  temporary  lock‐up  facilities  and  held 
No. 17‐2991                                                         7

the vast majority of persons for less than 24 hours, and that 
holding them for a longer period in order to comply would 
violate  the  Fourth  Amendment  of  the  United  States  Consti‐
tution. The Attorney General subsequently modified the no‐
tice condition, requiring that advance notice be provided as 
early  as  practicable.  The  access  condition  required  the  local 
authorities to provide immigration agents with access to the 
local  detention  facilities  and  to  the  individuals  detained 
there to question such individuals.  
    Those conditions were inconsistent with the provisions in 
the Welcoming City Ordinance, and the City challenged the 
imposition of those conditions by the Attorney General. The 
Welcoming City Ordinance reflects the City’s determination 
that, as a City in which one out of five of its residents is an 
immigrant, “the cooperation of  all persons, both document‐
ed citizens and those without documentation status, is essen‐
tial to achieve the City’s goals of protecting life and proper‐
ty, preventing crime and resolving problems.” Chicago Mu‐
nicipal Code, Welcoming City  Ordinance, § 2‐173‐005 “Pur‐
pose and Intent.” The City recognized that the maintenance 
of  public  order  and  safety  required  the  cooperation  of  wit‐
nesses and victims, whether documented or not, and the co‐
operation  of  Chicago’s  immigrant  communities.  Id.  Finally, 
the  City  concluded  that  immigrant  community  members, 
whether or not documented, should be treated with respect 
and dignity by all City employees. Id. Toward that end, the 
City  set  forth  some  standards  for  the  treatment  of  persons 
within  its  jurisdiction,  which  included  prohibitions  on  re‐
questing or disclosing information as to immigration status, 
and on detaining persons based on a belief as to that status 
or  based  on  immigration  detainers  when  such  immigration 
detainer  is  based  solely  on  a  violation  of  civil  immigration 
8                                                      No. 17‐2991 

law. Id. at § 2‐173‐020, ‐030, ‐042. It also provides in § 2‐173‐
042 that unless acting pursuant to law enforcement purposes 
unrelated  to  the  enforcement  of  civil  immigration  law,  no 
agency or agent shall permit Immigrations and Customs En‐
forcement (ICE) agents access to a person being detained or 
permit  the  use  of  agency  facilities  for  investigative  inter‐
views,  nor  can  an  agency  or  agent  while  on  duty  expend 
time  responding  to  ICE  inquiries  or  communicating  with 
ICE  as  to a  person’s custody status  or release  date. The Or‐
dinance  explicitly  clarifies  that  those  provisions  in  §  2‐173‐
042 do not apply when the subject of the investigation “has 
an outstanding criminal warrant, … has been convicted of a 
felony,  …  is  a  defendant  …  where  …  a  felony  charge  is 
pending, … or has been identified as a known gang member 
either  in  a  law  enforcement  agency’s  database  or  by  his  or 
her own admission.” Id. at § 2‐173‐042(c). 
    The  City  therefore  could  not  comply,  consistent  with  its 
Ordinance,  with  the  conditions  imposed  by  the  Attorney 
General  on  those  seeking  funds  under  the  Byrne  JAG  pro‐
gram,  and  filed  this  suit  alleging  that  the  conditions  were 
unlawful  under  the  statute  and  unconstitutional  as  a  viola‐
tion  of  separation  of  powers  principles.  In  a  thorough  and 
well‐reasoned  opinion,  Judge  Leinenweber  in  the  district 
court granted the City’s motion for a preliminary injunction 
as to the notice and access conditions, but denied it as to the 
compliance condition which is not challenged in this appeal 
and of which we express no opinion. The district court noted 
that  nothing  in  the  Byrne  JAG  statute  granted  express  au‐
thority to the Attorney General to impose the notice and ac‐
cess  conditions,  and  rejected  the  Attorney  General’s  claim 
that a provision in a different subsection, 34 U.S.C. § 10102, 
could be interpreted to allow such authority. The court fur‐
No. 17‐2991                                                               9

ther concluded that a nationwide preliminary injunction was 
required to provide full relief in this case.  
                                                    II. 
    Underlying this case are the sometimes‐clashing interests 
between  those  of  the  federal  government  in  enforcing  its 
laws  and  those  of  the  state  or  local  government  in  policing 
and  protecting  its  communities.  Here,  the  federal  executive 
branch, in the person of the Attorney General, has concluded 
that  its  interests  will  be  best  served  by  harnessing  the  local 
authorities  to  identify  and  to  make  accessible  persons  in 
their custody who are potentially in the country unlawfully, 
so  as  to  facilitate  efficient  civil  immigration  enforcement. 
State  and  local  law  enforcement  authorities,  however,  are 
concerned  with  maximizing  the  safety  and  security  of  their 
own communities. For some communities, those goals might 
be  maximized  by  cooperating  with  the  federal  immigration 
authorities and assisting them in identifying and seizing un‐
documented individuals in their communities.  
    Other communities, such as the City in this case, howev‐
er, have determined that their local law enforcement efforts 
are handcuffed by such unbounded cooperation with immi‐
gration enforcement. They have concluded that persons who 
are  here  unlawfully—or  who  have  friends  or  family  mem‐
bers here unlawfully—might avoid contacting local police to 
report crimes as a witness or a victim if they fear that report‐
ing will bring the scrutiny of the federal immigration author‐
ities  to  their  home.1  In  the  case  of  domestic  violence  or 

                                                 
     1 That fear of the reach of immigration authorities would not be un‐

founded.  According  to  the  Fiscal  Year  2017  ICE  Enforcement  and  Re‐
moval Operations Report, approximately 11% of the arrested alien popu‐
10                                                                                     No. 17‐2991 

crimes of that nature, the reluctance to report that is endemic 
to  such  offenses  could  be  magnified  in  communities  where 
reporting could turn a misdemeanor into a deportation. And 
the  failure  to  obtain  that  victim  and  witness  cooperation 
could both hinder law enforcement efforts and allow crimi‐
nals to freely target communities with a large undocument‐
ed  population,  knowing  that  their  crimes  will  be  less  likely 
to  be  reported.  Those  competing  interests,  between  the  At‐
torney  General  in  pursuing  civil  immigration  compliance 
and the state and local law enforcement authorities in ensur‐
ing the safety and security of their communities, are placed 
into direct conflict because the Attorney General in requiring 
these conditions forces the states and localities to devote re‐
sources to achieving the federal immigration goals or forfeit 
the  funds.  State  and  local  law  enforcement  authorities  are 
thus  placed  in  the  unwinnable  position  of  either  losing 
needed  funding  for  law  enforcement,  or  forgoing  the  rela‐
tionships  with  the  immigrant  communities  that  they  deem 
necessary for efficient law enforcement 
     Although  the  City  uses  the  term  Welcoming  City  in  its 
ordinance, localities which have concluded that cooperation 
in  federal  civil  immigration  efforts  is  counterproductive  or 
simply  offensive  are  often  labeled  “sanctuary”  cities  or 
states, but that  term is commonly misunderstood. The  term 

                                                                                                             
lation  had  no  known  criminal  convictions  or  charges,  reflecting  ICE’s 
avowed goal of expanding its efforts “to address all illegal aliens encoun‐
tered  in  the  course  of  its  operations.”  https://www.ice.gov/sites/de‐
fault/files/documents/Report/2017/iceEndOfYearFY2017.pdf  at  3‐4  (last 
visited 03‐20‐2018). Of those with criminal convictions, 25% were convic‐
tions for immigration violations or non‐DUI traffic offenses. Id. at 4 Table 
2.  
No. 17‐2991                                                          11

signifies  a  place  of  refuge  or  protection,  see  e.g  Merriam‐
Webster  Dictionary,  https://www.merriam‐webster.com/ 
dictionary/sanctuary,  and  is  used  for  example  to  describe  a 
house of worship, into which, if a person flees, law enforce‐
ment authorities commonly will not enter to forcibly remove 
the person. That definition has no correlation to the so‐called 
sanctuary cities at issue here. The City, like other “welcom‐
ing” or “sanctuary” cities or states, does not interfere in any 
way with the federal government’s lawful pursuit of its civil 
immigration  activities,  and  presence  in  such  localities  will 
not  immunize  anyone  to  the  reach  of  the  federal  govern‐
ment. Accord City of Philadelphia v. Sessions, 280 F. Supp. 3d 
579,  591,  602  (E.D.  Pa.  2017).  The  federal  government  can 
and does freely operate in “sanctuary” localities.  
     And  the  level  of  refuge  provided  by  sanctuary  cities  is 
not  unbounded.  For  instance,  the  City  cooperates  with  im‐
migration  enforcement  authorities  for  persons  who  pose  a 
threat to public safety, exempting from the Ordinance inves‐
tigations  involving  persons  for  whom  there  is  an  outstand‐
ing criminal (as opposed to civil) warrant, persons convicted 
of or charged with a felony, or persons who are known gang 
members.  Thus,  for  the  persons  most  likely  to  present  a 
threat  to  the  community,  City  law  enforcement  authorities 
will  cooperate  with  ICE  officials  even  in  “sanctuary”  cities. 
The decision to coordinate in such circumstances, and to re‐
fuse  such  coordination  where  the  threat  posed  by  the  indi‐
vidual  is  lesser,  reflects  the  decision  by  the  state  and  local 
authorities as how best to further the law enforcement objec‐
tives of their communities with the resources at their dispos‐
al.  
12                                                       No. 17‐2991 

    Moreover,  as  to  the  persons  who  have  proven  to  be  a 
threat  to  society  such  as  those  in  longer‐term  incarceration, 
other programs already in place would alert ICE to potential 
immigration issues. For instance, the “Secure Communities” 
program was first instituted in 2008 and reactivated in 2017 
in order  to carry out  ICE’s enforcement priorities regarding 
persons  in  the  custody  of  another  law  enforcement  agency. 
See  Official  Website  of  DHS,  https://www.ice.gov/secure‐
communities at 1. Local law enforcement agencies as a mat‐
ter of routine submit fingerprints of individuals in their cus‐
tody  to  the  FBI  for  criminal  background  checks  and,  under 
Secure  Communities,  the  FBI  automatically  forwards  that 
information to the DHS to check the prints against its immi‐
gration databases. Id.; City of Philadelphia, 280 F. Supp. 3d at 
633. According to the DHS, “ICE  completed  full implemen‐
tation of Secure Communities to all 3,181 jurisdictions within 
50  states,  the  District  of  Columbia,  and  five  U.S.  territories 
on  January  23,  2013.”  See  Official  Website  of  DHS, 
https://www.ice.gov/secure‐communities at 1. With that abil‐
ity to identify undocumented individuals, at least as to those 
serving prison sentences for whom the pressure of time and 
the  possibility  of  a  quick  release  are  not  issues,  ICE  could 
procure a judicial warrant and obtain a transfer of custody.  
                                   III. 
     To establish its entitlement to preliminary relief, the City 
must demonstrate that “(1) without such relief, [it] will suf‐
fer irreparable harm before [its] claim is finally resolved; (2) 
[it]  has  no  adequate  remedy  at  law;  and  (3)  [it]  has  some 
likelihood  of  success  on  the  merits.”  Harlan  v.  Scholz,  866 
F.3d 754, 758 (7th Cir. 2017). If that burden is met, the court 
must weigh the harm that the plaintiff will suffer absent an 
No. 17‐2991                                                            13

injunction against the harm to the defendant from an injunc‐
tion, and consider whether an injunction is in the public in‐
terest.  Id.;  Higher  Soc’y  of  Indiana  v.  Tippecanoe  Cty.,  Indiana, 
858  F.3d  1113,  1116  (7th  Cir.  2017).  The  district  court 
weighed all of those factors and granted the preliminary in‐
junction as to the notice and access conditions, denying it as 
to  the  compliance  condition.  On  this  appeal  from  the  grant 
of the preliminary injunction as to those two conditions, we 
ask only whether the district court abused its discretion. Har‐
lan, 866 F.3d at 758. In the absence of any clear error of fact 
or  law,  we  accord  great  deference  to  the  district  court’s 
weighing  of  the  relevant  factors.  Ty,  Inc.  v.  Jones  Grp.,  Inc., 
237 F.3d 891, 896 (7th Cir. 2001). 
    With respect to the preliminary injunction factors, the At‐
torney General challenges only the district court’s conclusion 
as to the likelihood of success on the merits, and the scope of 
the  preliminary  injunction.  The  district  court  held  that  the 
Attorney  General  lacked  the  statutory  authority  to  impose 
the  notice  and  access  conditions,  and  consequently  the  ef‐
forts to impose them violated the separation of powers doc‐
trine and were ultra vires. Dist. Ct. at 19.  
    In considering on appeal the likelihood of success on the 
merits,  it  is  necessary  to  focus  narrowly  on  the  dispositive 
question  and  to  avoid  the  invitation  of  the  parties  to  weigh 
in on broader policy considerations. For instance, the Attor‐
ney  General  repeatedly  characterizes  the  issue  as  whether 
localities can be allowed to thwart federal law enforcement. 
That is a red herring. First, nothing in this case involves any 
affirmative  interference  with  federal  law  enforcement  at  all, 
nor is there any interference whatsoever with federal immi‐
gration authorities. The only conduct at issue here is the re‐
14                                                         No. 17‐2991 

fusal of the local law enforcement to aid in civil immigration 
enforcement through informing the federal authorities when 
persons  are  in  their  custody  and  providing  access  to  those 
persons at the local law enforcement facility. Some localities 
might choose to cooperate with federal immigration  efforts, 
and others may see such cooperation as impeding the com‐
munity relationships necessary to identify and solve crimes. 
The choice as to how to devote law enforcement resources—
including whether or not to use such resources to aid in fed‐
eral  immigration  efforts—would  traditionally  be  one  left  to 
state and local authorities. Whether the conscription of local 
and  state  law  enforcement  for  federal  immigration  enforce‐
ment  through  the  sword  of  withholding  federal  funds  pre‐
sents other Constitutional concerns is not before us. See gen‐
erally  Nat.  Federation  of  Indep.  Bus.  v.  Sebelius,  567  U.S.  519, 
580 (2012) (noting, for example, that the Constitution may be 
implicated  where  “’the  financial  inducement  offered  by 
Congress’  was  ‘so  coercive  as  to  pass  the  point  at  which 
pressure turns into compulsion’”); Printz v. United States, 521 
U.S. 898 (1997); South Dakota v. Dole, 483 U.S. 203 (1987). This 
appeal  turns  on  the  more  fundamental  question  of  whether 
the Attorney General possessed the authority to impose the 
conditions at all.  
    The  Attorney  General  also  complains  that  “[n]othing  in 
the statute supports the counterintuitive conclusion that ap‐
plicants  can  insist  on  their  entitlement  to  federal  law  en‐
forcement  grants  even  as  they  refuse  to  provide  the  most 
basic  cooperation  in  immigration  enforcement,  which  the 
Attorney  General  has  identified  as  a  federal  priority.”  Ap‐
pellant’s Brief at 17. In fact, throughout the briefs in this case, 
the Attorney  General is incredulous that  localities receiving 
federal funds can complain about conditions attached to the 
No. 17‐2991                                                       15

distribution of those funds. But that repeated mantra evinces 
a  disturbing  disregard  for  the  separation  of  powers.  The 
power of the purse does not belong to the Executive Branch. 
It  rests  in  the  Legislative  Branch.  Congress  may,  of  course, 
delegate such authority to the Executive Branch, and indeed 
the case today turns on whether it did so here, but the Exec‐
utive Branch does not otherwise have the inherent authority 
as to the grant at issue here to condition the payment of such 
federal funds on adherence to its political priorities.  
    In  fact,  the  Attorney  General  otherwise  acknowledges 
that  limitation  when  addressing  the  legal  issues  here.  The 
Attorney  General  does  not  claim  to  possess  inherent  execu‐
tive  authority  to  impose  the  grant  conditions,  and  instead 
recognizes that the authority must originate from Congress.  
     We turn, then, to that core issue in the Attorney General’s 
challenge  to  the  preliminary  injunction—whether  Congress 
granted  to  the  Assistant  Attorney  General  the  unbounded 
authority to impose his or her own conditions on the release 
of the Byrne JAG funds. The Byrne JAG statute itself grants 
the  Attorney  General  explicit  authority  to  carry  out  specific 
actions under the Act in 34 U.S.C. §§ 10152–10158, including: 
to make grants “in accordance with the formula established 
under  section  10156,”  §  10152(a)(1);  to  develop  a  program 
assessment  component  in  coordination  with  the  National 
Institute of Justice, and to waive that requirement if the pro‐
gram is not of sufficient size to justify it, § 10152(c); to certify 
that  extraordinary  and  exigent  circumstances  exist  that 
would allow the use of the funds for purposes that fall with‐
in  the  prohibited  use  categories,  §  10152(d)(2);  to  grant  re‐
newals  and  extensions  beyond  the  four  year  period, 
§ 10152(f);  to  determine  the  form  of  the  application  and  the 
16                                                      No. 17‐2991 

certification,  §  10153(a);  to  provide  technical  assistance  to 
states and local governments, § 10153(b); to approve or dis‐
approve  applications  after  affording  the  applicant  reasona‐
ble  notice  of deficiencies and the opportunity for correction 
and reconsideration, § 10154; to issue rules to carry out this 
part,  §  10155;  to  allocate  funds  pursuant  to  the  statutory 
formula,  §  10156;  to  certify  that  a  unit  of  local  government 
bears  disparate  costs  as  defined  in  the  statute  to  allow  for 
disparate  allocations  under  that  formula,  §  10156(d)(4);  to 
reallocate funds not used  by the state,  § 10156(f);  to reserve 
not more than $20,000,000 for use by the National Institute of 
Justice and for antiterrorism programs, § 10157(a); to reserve 
not more than 5 percent, to be granted to 1 or more states or 
local  governmental  units,  to  address  precipitous  or  extraor‐
dinary increases in crime or in types of crimes, or to mitigate 
significant programmatic harm resulting from the operation 
of the formula for allocating funds, § 10157(b); and to reduce 
the amounts paid if a state or local unit of government fails 
to expend the funds within the grant period and fails to re‐
pay it, § 10158. None of those provisions grant the Attorney 
General  the  authority  to  impose  conditions  that  require 
states  or  local  governments  to  assist  in  immigration  en‐
forcement, nor to deny funds to states or local governments 
for the failure to comply with those conditions. The Attorney 
General  does  not  argue  otherwise;  he  does  not  argue  that 
any provision in the Byrne JAG statute authorizes the impo‐
sition of the conditions. 
   Instead, in his appeal, the Attorney General places all his 
purported authorization in one statutory basket, pointing to 
34 U.S.C. § 10102(a)(6) as authorizing the Assistant Attorney 
General  to  impose  these—and  indeed  any—conditions  on 
grant recipients. Section 10102 sets forth the duties and func‐
No. 17‐2991                                                      17

tions of the Assistant Attorney General for the Office of Jus‐
tice Programs and provides: 
   § 10102. Duties and functions of Assistant Attorney Gen‐
   eral 
   (a) Specific, general and delegated powers 
   The Assistant Attorney General shall— 
   (1) publish  and  disseminate  information  on  the  condi‐
   tions and progress of the criminal justice systems; 
   (2) maintain  liaison  with  the  executive  and  judicial 
   branches of the Federal and State governments in matters 
   relating to criminal justice; 
   (3) provide  information  to  the  President,  the  Congress, 
   the  judiciary,  State  and  local  governments,  and  the  gen‐
   eral public relating to criminal justice; 
   (4) maintain  liaison  with  public  and  private  educational 
   and  research  institutions,  State  and  local  governments, 
   and  governments  of  other  nations  relating  to  criminal 
   justice; 
   (5) coordinate and provide staff support to coordinate the 
   activities  of  the  Office  and  the  Bureau  of  Justice  Assis‐
   tance, the National Institute of Justice, the Bureau of Jus‐
   tice Statistics, the Office for Victims of Crime, and the Of‐
   fice of Juvenile Justice and Delinquency Prevention; and 
   (6) exercise  such  other  powers  and  functions  as  may  be 
   vested in the Assistant Attorney General pursuant to this 
   chapter or by delegation of the Attorney General, includ‐
   ing placing special  conditions on all grants,  and  deter‐
   mining priority purposes for formula grants. 
18                                                        No. 17‐2991 

34 U.S.C.A. § 10102 [emphasis added]. The Attorney General 
contends that the bolded language constitutes a grant of au‐
thority  to  the  Assistant  Attorney  General  to  impose  any 
conditions  he  or  she  sees  fit,  and  applies  to  the  Byrne  JAG 
grants as well even though the grants are in a different sub‐
chapter. 
     It is well‐established that the plain language of a statute 
is  “the  best  indicator  of  Congress’s  intent,”  and  that 
“’[a]bsent a clearly expressed legislative intention to the con‐
trary,  that language must  ordinarily  be  regarded  as  conclu‐
sive.’” Fed. Nat’l Mortg. Ass’n. v. City of Chicago, 874 F.3d 959, 
962 (7th Cir. 2017), quoting Lewis v. Epic Sys. Corp., 823 F.3d 
1147,  1152  (7th  Cir.  2016);  Puerto  Rico  v.  Franklin  California 
Tax‐Free  Trust,  136  S.  Ct.  1938,  1946  (2016).  The  Attorney 
General’s  interpretation  is  contrary  to  the  plain  meaning  of 
the  statutory  language.  The  word  “including”  by  definition 
is used to designate that a person or thing is part of a partic‐
ular  group.  See  e.g.  Oxford  English  Dictionary,  Third  Ed., 
Sept.  2016,  www.oed.com  (defining  “including”  as  “[u]sed 
to  indicate  that  the  specified  person  or  thing  is  part  of  the 
whole  group  or  category  being  considered:  with  the  inclu‐
sion  of”)  (last  visited  03‐12‐18.)  In  this  section,  its  plain 
meaning is to set forth a subcategory of the types of powers 
and functions that the Assistant Attorney General may exer‐
cise when vested in the Assistant Attorney General either by 
the  terms  of  this  chapter  or  by  delegation  of  the  Attorney 
General.  
   The  inescapable  problem  here  is  that  the  Attorney  Gen‐
eral does not even claim that the power exercised here is au‐
thorized  anywhere  in  the  chapter,  nor  that  the  Attorney 
General  possesses  that  authority  and  therefore  can  delegate 
No. 17‐2991                                                                        19

it  to  the  Assistant  Attorney  General.  In  fact,  as  set  forth 
above,  the  Byrne  JAG  provisions  set  forth  the  duties  of  the 
Attorney  General  and  do  not  provide  any  open‐ended  au‐
thority  to  impose  additional  conditions.  See  34  U.S.C. 
§§ 10152–10157. Therefore, the Attorney General’s argument 
is that the “including” clause itself is a stand‐alone grant of 
authority  to  the  Assistant  Attorney  General  to  attach  any 
conditions  to  any  grants  in  that  subchapter  or  other  sub‐
chapters even though that authority is not otherwise provid‐
ed in the chapter and is not possessed by the Attorney Gen‐
eral. Because that interpretation is so obviously belied by the 
plain  meaning  of  the  word  ”including,”  the  Attorney  Gen‐
eral’s position is untenable.2  
    That alone is sufficient to end  the inquiry and affirm the 
determination  of  a  likelihood  of  success  on  the  merits.  But 
we  note  that  our  plain  reading  of  the  statute  is  also  con‐
sistent  with  the  structure  of  §  10102  and  of  the  Byrne  JAG 
statute. 
    First,  §  10102(a)(6)  would  be  an  unlikely  place  for  Con‐
gress to place a power as broad as the one the Attorney Gen‐
eral  asserts.  The  preceding  “powers”  in  the  list, 
§§ 10102(a)(1)–(5), address the communication and coordina‐
tion duties of the Assistant Attorney General. The sixth pro‐
vision,  §  10102(a)(6),  is  a  catch‐all  provision,  simply  recog‐
                                                 
      2 The Attorney General’s argument might fail for an additional rea‐

son, that the term “special conditions” is a term of art referring to condi‐
tions  for  high‐risk  grantees  with  difficulty  adhering  to  grant  require‐
ments, and cannot be read as an unbounded authority to impose “any” 
conditions  generally.  See  City  of  Philadelphia,  280  F.  Supp.  3d  at  617.  In 
light of our analysis of the clause as a whole, we need not address that 
argument. 
20                                                           No. 17‐2991 

nizing that the Assistant Attorney General can also exercise 
such  other powers and  functions as  may be vested  through 
other sources—either in that Chapter or by delegation from 
the Attorney General. The “including” phrase is tacked on to 
that.  A  clause  in  a  catch‐all  provision  at  the  end  of  a  list  of 
explicit  powers  would  be  an  odd  place  indeed  to  put  a 
sweeping power to impose any conditions on any grants—a 
power  much  more  significant  than  all  of  the  duties  and 
powers that precede it in the listing, and a power granted to 
the  Assistant  Attorney  General  that  was  not  granted  to  the 
Attorney General. The structure of § 10102 therefore is con‐
sistent  with the  plain  language interpretation—that  the “in‐
cluding” clause merely exemplified the type of other powers 
that the Assistant Attorney General may possess by delega‐
tion elsewhere.  
    Moreover, an interpretation such as is argued by the At‐
torney  General,  that  would  allow  the  Assistant  Attorney 
General to impose any conditions on the grants at will, is in‐
consistent with the goal of the statute to support the needs of 
law enforcement while providing flexibility to state and local 
governments. And the notion of the broad grant of authority 
to impose any conditions on grant recipients is at odds with 
the nature of the Byrne JAG grant, which is a formula grant 
rather  than  a  discretionary  grant.  As  a  formula  grant,  it  is 
structured so that the funds are allocated based on a careful‐
ly  defined  calculation  which  determines  a  minimum  base 
allocation which can be enhanced based on the state’s share 
of the national population and the state’s share of the coun‐
try’s  violent  crime  statistics.  Once  calculated,  60  percent  of 
the  state’s  allocation  is  awarded  to  the  state  and  40  percent 
to the eligible local government units. See 34 U.S.C. § 10156; 
Edward  Byrne  Memorial  Justice  Assistance  Grant  (JAG) 
No. 17‐2991                                                        21

Program  Fact  Sheet,  https://www.bja.gov/programs/JAG‐
Fact‐Sheet.pdf  (last  visited  03‐07‐18).  The  Attorney  General 
is  authorized  under  the  statute  to  make  grants  “in  accord‐
ance  with  the  formula  established  under  section  10156.”  34 
U.S.C.  §  10152(a).  If  Congress  sought  to  provide  an  agency 
the  ability  to  exercise  its  judgment  in  the  selection  of  the 
grantees,  it  would  have  made  sense  for  it  to  do  so  by  em‐
ploying the discretionary grant model rather than the formu‐
la grant structure used here. Located in a different subpart of 
the  same  statute,  the  provision  for  discretionary  grants  im‐
bues  the  Director  (who  reports  to  the  Assistant  Attorney 
General)  with  the  authority  to  award  funds  on  terms  and 
conditions that the Director determines to be consistent with 
that subpart. See 34 U.S.C. § 10142. 
    The  ability  of  the  Attorney  General  to  depart  from  the 
distribution  mandated  by  the  formula  is  strictly  circum‐
scribed. For instance, of the total amount available in a given 
fiscal  year,  the  Attorney  General  is  authorized  to  reserve 
“not more than 5 percent, to be granted to 1 or more States 
or units of local government” for one or more of the allowed 
statutory  purposes,  “pursuant  to  his  determination  that  the 
same  is  necessary  (1)  to  combat,  address,  or  otherwise  re‐
spond to precipitous or extraordinary increases in crime, or 
in a type or types of crime; or (2) to prevent, compensate for, 
or  mitigate  significant  programmatic  harm  resulting  from 
operation  of  the  formula  …  .”  34  U.S.C.  §  10157(b).  Moreo‐
ver,  the  Attorney  General  is  authorized  by  other  statutes  to 
reduce  the  funding  in  certain  circumstances,  but  even  then 
the  amount  of  the  reduction  is  set  by  statute.  For  example, 
the Sex Offender Registration and Notification Act mandates 
a 10 percent reduction in JAG funding if a state fails to sub‐
stantially  implement  its  provisions.  34  U.S.C.  §  20927(a). 
22                                                       No. 17‐2991 

And the Prison Rape Elimination Act of 2003 stipulates that 
a state that does not certify full compliance with its national 
standards  can  forfeit  5  percent  of  JAG  funds  unless  it  certi‐
fies  that  no  less  than  5  percent  of  such  funds  will  be  used 
solely to achieve compliance. 34 U.S.C. § 30307(e)(2)(A). 
    Therefore,  the  statute  precisely  describes  the  formula 
through which funds should be distributed to states and lo‐
cal governments, and imposes precise limits on the extent to 
which  the  Attorney  General  can  deviate  from  that  distribu‐
tion. Against that backdrop, it is inconceivable that Congress 
would have anticipated that the Assistant Attorney General 
could  abrogate  the  entire  distribution  scheme  and  deny  all 
funds  to  states  and  localities  that  would  qualify  under  the 
Byrne  JAG  statutory  provisions,  based  on  the  Assistant  At‐
torney  General’s  decision  to  impose  his  or  her  own  condi‐
tions—the putative authority for which is provided in a dif‐
ferent  statute.  Indeed,  the  statute  which  purportedly  grants 
that power to the Assistant Attorney General was passed in 
the same Omnibus Act as the Byrne JAG statute, yet nothing 
in  the  Byrne  JAG  statute  cross‐references  that  alleged  au‐
thority or even hints that the tightly‐circumscribed structure 
of the Byrne JAG grants can be upended by some unbound‐
ed authority in § 10102 of the Assistant Attorney General to 
impose new conditions. 
   Finally, Congress knew how to grant such authority, and 
explicitly did so in another statute within the same Act that 
added  the  “including”  language.  See  generally  Violence 
Against Women  and  Department of Justice  Reauthorization 
Act  of  2005,  H.R.  3402,  Pub.  L.  No.  109‐162,  119  Stat.  2960 
(2006). The Violence Against Women Act provided that “[i]n 
disbursing  grants  under  this  subchapter,  the  Attorney  Gen‐
No. 17‐2991                                                         23

eral  may  impose  reasonable  conditions  on  grant  awards  to 
ensure  that  the  States  meet  statutory,  regulatory,  and  other 
program requirements.” 34 U.S.C. §  10446(e)(3).  In contrast, 
as set forth above, the Byrne JAG statute provides the Attor‐
ney  General  authority  over  a  carefully  delineated  list  of  ac‐
tions,  with  no  such  broad  authority  to  impose  reasonable 
conditions. If Congress had wanted to vest such authority in 
the  Attorney  General  regarding  the  Byrne  JAG  grant,  one 
would  expect  it  to  include  explicit  language  in  the  grant 
statute  itself,  as  it  did  in  the  Violence  Against  Women  Act. 
The  Attorney  General’s  argument  that  such  sweeping  au‐
thority over the major source of funding for law enforcement 
agencies nationwide was provided to the Assistant Attorney 
General by  merely adding a clause to a sentence  in  a list  of 
otherwise‐ministerial powers defies reason. The authority to 
impose any conditions desired to the Byrne JAG grant—and 
by  the  Attorney  General’s  reasoning  to  all  other  grants  un‐
der  the  Assistant  Attorney  General’s  domain—is  a  tremen‐
dous power of widespread impact, and is not the type of au‐
thority that would be hidden in a clause without any expla‐
nation,  and  without  any  reference  or  acknowledgment  of 
that  authority  in  the  statute  that  actually  contains  the  grant 
itself. See e.g. Gonzales v. Oregon, 546 U.S. 243, 262 (2006) (re‐
jecting  the  Attorney  General’s  argument  that  the  power  to 
deregister  a  physician  in  the  public  interest  included  the 
power  to  criminalize  the  actions  of  registered  physicians 
when  they  engage  in  conduct  he  deems  illegitimate,  and 
holding that “[i]t would be anomalous for Congress to have 
so  painstakingly  described  the  Attorney  General’s  limited 
authority  to  deregister  a  single  physician  or  schedule  a  sin‐
gle drug, but to have given him, just by implication, authori‐
ty to declare an entire class of activity outside ‘the course of 
24                                                       No. 17‐2991 

professional  practice,’  and  therefore  a  criminal  violation”); 
Utility  Air  Regulatory  Group  v.  E.P.A.,  134  S.  Ct.  2427,  2444 
(2014)  (noting  that  the  Court  would  expect  Congress  to 
speak clearly if it wished “to assign to an agency decisions of 
vast ‘economic and political significance.’”), quoting Food & 
Drug  Admin.  v.  Brown  &  Williamson  Tobacco  Corp.,  529  U.S. 
120, 160 (2000); Pennhurst State Sch. & Hosp. v. Halderman, 451 
U.S. 1, 17 (1981) (“if Congress intends to impose a condition 
on the grant of federal moneys, it must do so unambiguous‐
ly.”) As the Supreme Court has repeatedly held, “’Congress 
…  does  not  alter  the  fundamental  details  of  a  regulatory 
scheme in vague terms  or  ancillary provisions—it  does not, 
one might say, hide elephants in mouseholes.’” Gonzales, 546 
U.S.  at  267,  quoting  Whitman  v.  American  Trucking  Assns., 
Inc., 531 U.S. 457, 468 (2001). 
     Accordingly, the district court did not err in determining 
that the City established a likelihood of success on the merits 
of  its  contention  that  the  Attorney  General  lacked  the  au‐
thority to impose the notice and access conditions on receipt 
of  the  Byrne  JAG  grants.  The  Attorney  General  raises  no 
challenge to the district court’s application of other prelimi‐
nary  injunction  factors,  and  therefore,  the  district  court 
properly determined that preliminary relief was warranted.  
                                   IV. 
    The  Attorney  General  additionally  challenges  the  scope 
of the preliminary injunction, arguing that the district court 
erred  in  granting  nationwide  relief,  rather  than  more  nar‐
rowly limiting the geographic scope of the injunction to the 
City of Chicago. We are cognizant of the possible hazards of 
the use of nationwide injunctions, as was the district court in 
this  case.  Commentators  have  cautioned  that  the  use  of  na‐
No. 17‐2991                                                         25

tionwide injunctions can stymie the development of the legal 
issues  through  the  court  system  as  a  whole.  See  e.g.  Samuel 
L.  Bray,  Multiple  Chancellors:  Reforming  the  National  Injunc‐
tion, 131 Harvard L. Rev. 417 (2017); Zayn Siddique, Nation‐
wide Injunctions, 117 Colum. L. Rev. 2095 (2017); but see Spen‐
cer  E.  Amdur  and  David  Hausman,  Nationwide  Injunctions 
and Nationwide Harm, 131 Harvard L. Rev. F. 49 (2017) When 
relief  is  limited  in  geographic  scope,  multiple  cases  may  be 
filed  in  numerous  jurisdictions,  and  the  reviewing  courts 
may  therefore  gain  a  wider  range  of  perspectives  and  the 
opportunity  to  explore  the  impact  of  those  legal  issues  in 
other factual contexts. That process may be truncated, how‐
ever, if a district court issues a nationwide injunction.  
    Moreover,  where  nationwide  injunctions  are  possible, 
courts  must  be  cognizant  of  the  potential  for  forum  shop‐
ping  by  plaintiffs.  Commentators  have  documented  this 
phenomenon  over  the  past  decades,  which  transcends  ad‐
ministrations  and  political  parties.  For  instance,  under  the 
Obama  administration,  such  injunctions  stymied  many  of 
the President’s policies, with five nationwide injunctions is‐
sued  by  Texas  district  courts  in  just  over  a  year.  See  Bray, 
Multiple Chancellors, 131 Harvard L. Rev. at 458–59 and cases 
cited  therein.  At  that  time,  then‐Senator  and  now‐Attorney 
General  Sessions  characterized  the  upholding  of  one  such 
nationwide  preliminary  injunction  as  “a  victory  for  the 
American people and for the rule of law.” Press Release, Sen. 
Jeff  Sessions  III,  June  23,  2016.  Now,  many  who  advocated 
for broad injunctions in those Obama‐era cases are opposing 
them. 
    In  fact,  support  for  or  opposition  to  nationwide  injunc‐
tions would likely vary with the nature of the controversial 
26                                                       No. 17‐2991 

issue  at  stake  and  the  identity  of  the  persons  in  power.  For 
example, if a different Administration concluded that certain 
weapons were a threat to public safety, and conditioned re‐
ceipt  of  Byrne  JAG  funds  on  a  state  or  locality  adopting  a 
policy  banning  assault  weapons,  it  is  quite  likely  that  the 
sides  would  reverse  once  again  as  to  the  need  for  and  ap‐
propriateness  of  nationwide  injunctions.  Although  the  pur‐
suit of nationwide injunctions may be influenced by shifting 
political motivations, that neither means that nationwide in‐
junctions  themselves  are  inherently  evil,  nor  that  such  in‐
junctions  should  never  be  issued.  Instead,  courts  in  deter‐
mining the proper scope of injunctive relief, must be cogni‐
zant of the potential for such injunctions to have a profound 
impact on national policy. 
    In light of those concerns with limiting the input of other 
courts  and  with  forum  shopping,  nationwide  injunctions 
should be utilized only in rare circumstances. That said, na‐
tionwide  injunctions  nevertheless  play  an  important  and 
proper  role  in  some  circumstances.  Certainly,  for  issues  of 
widespread national impact, a nationwide injunction can be 
beneficial in terms of efficiency and certainty in the law, and 
more importantly, in the avoidance of irreparable harm and 
in furtherance of the public interest.  
    In fact, the Supreme Court in Trump v. Intern. Refugee As‐
sistance Project, 137 S. Ct. 2080 (2017), recently denied in part 
a request for a stay of a nationwide injunction in a challenge 
to  an  Executive  Order  that  suspended  entry  of  foreign  na‐
tionals  from  seven  countries.  The  Court  recognized  that 
“[c]rafting  a  preliminary  injunction  is  an  exercise  of  discre‐
tion and judgment, often dependent as much on the equities 
of  a  given  case  as  the  substance  of  the  legal  issues  it  pre‐
No. 17‐2991                                                      27

sents.” Id. at 2087. The Court refused to stay the nationwide 
injunction  as  to  enforcement  against  foreign  nationals  who 
have  a  credible  claim  of  a  bona  fide  relationship  with  per‐
sons or entities in the United States. Id. at 2088. The district 
court  in  fashioning  that  preliminary  injunction,  and  in 
weighing the equities, had focused on the concrete burdens 
that  would  fall  on  the  particular  named  individuals  in  the 
case  who  sought  injunctive  relief,  and  reasoned  that  the 
hardships  were  sufficiently  weighty  and  immediate  to  out‐
weigh the Government’s interest. Id. at 2087. The court then 
approved injunctions that covered not merely those individ‐
uals,  but  parties  similarly  situated  to  them  nationwide,  and 
the  Supreme  Court  determined  that  the  injunction  should 
remain  in  place  even  as  to  those  similarly‐situated  persons. 
Id. 2088.  
     The dissent in Trump raised the same objections that the 
Attorney  General  asserts  in  this  case,  but  those  arguments 
did  not  carry  the  day  in  Trump  and  should  not  do  so  here 
either. The Trump dissenters argued that it could have been 
reasonable for the Court to have left the injunctions in place 
as to the individuals who sought relief in the case, but that it 
was improper to allow the injunction to remain as to an “un‐
identified,  unnamed  group  of  foreign  nationals  abroad.”  Id. 
at  2090.  The  dissenters  complained  that  no  class  had  been 
certified, and the parties had not asked for the scope of relief 
provided.  Id.  Concluding  that  injunctive  relief  should  be 
“’no  more  burdensome  to  the  defendant  than  necessary  to 
provide complete relief to the plaintiffs ‘ in the case,” the dis‐
senters disagreed with the determination to allow the injunc‐
tion  to  remain  in  place  beyond  those  individual  plaintiffs. 
Id., quoting Califano v. Yamasaki, 442 U.S. 682, 702 (1979). The 
Attorney General in this case also argues that injunctive re‐
28                                                        No. 17‐2991 

lief  should  not  extend  beyond  that  necessary  to  provide 
complete  relief  to  the  particular  plaintiff—here,  the  City—
but  as  Trump  demonstrates,  that  limitation  will  not  neces‐
sarily be proper where the balance of equities and the nature 
of  the  claims  require  broader  relief.  See  also  Decker  v. 
O’Donnell, 661 F.2d 598, 618 (7th Cir. 1980) (upholding a na‐
tionwide  injunction  even  though  factfinding  focused  on 
Milwaukee  County,  because  the  case  had  evolved  to  chal‐
lenging the facial constitutionality with the evidence regard‐
ing Milwaukee County merely discussed as illustration).  
    The district court in this case was aware of all of the con‐
cerns identified above, and in fact on its own identified and 
considered  the  articles  by  the  commentators  detailing  the 
history  of  the  nationwide  injunction  and  the  concerns  with 
the  use  of  it  as  a  remedy.  The  court  nevertheless  held  that 
the  “equitable  balance”  necessitated  such  a  remedy  in  this 
case. On appeal, we review the district court’s determination 
as to the scope of the injunction only for an abuse of discre‐
tion. Harlan, 866 F.3d at 758. 
    The  Attorney  General  raises  three  challenges  to  the  na‐
tionwide  injunction.  First,  the  Attorney  General  argues  that 
the City must seek standing as to each form of relief sought, 
and  that  it  lacks  standing  to  seek  relief  that  benefits  third 
parties. That argument is a non‐starter. The City had stand‐
ing to seek injunctive relief, and the district court had the au‐
thority  to  fashion  the  terms  of  that  injunction  as  it  deter‐
mined  necessary  for  the  public  interest  in  light  of  its  deter‐
mination that the City was likely to succeed on its claim that 
the  actions  violated  the  constitutional  principles  of  separa‐
tion of powers. United States v. Oakland Cannabis Buyersʹ Co‐
op.,  532  U.S.  483,  496  (2001);  Zamecnik  v.  Indian  Prairie  Sch. 
No. 17‐2991                                                         29

Dist.  No.  204,  636  F.3d  874,  879  (7th  Cir.  2011)  (“’When  the 
court believes the underlying right to be highly significant, it 
may  write  injunctive  relief  as  broad  as  the  right  itself.’”) 
quoting  1  Dan  B.  Dobbs, Law  of  Remedies §  2.4(6),  p.  113  (2d 
ed.1993).  Courts,  including  the  Supreme  Court  recently  in 
Trump as discussed above, have not found a lack of jurisdic‐
tion solely because a nationwide injunction was imposed in 
the absence of a class action. 
    The Attorney General maintains that even apart from Ar‐
ticle III concerns, equitable principles require that the injunc‐
tion  be  no  more  burdensome  than  necessary  to  provide 
complete  relief  to  the  City,  and  that  the  nationwide  injunc‐
tion  exceeds  that  limit.  Along  a  similar  vein,  the  Attorney 
General also argues that the district court erred in conflating 
the scope  of Chicago’s legal argument with the scope of re‐
lief necessary to remedy the alleged injury, and that the City 
as an individual plaintiff should not obtain the equivalent of 
class‐wide relief. 
    Those  arguments  would  seek  a  bright‐line  rule  that  is 
both inconsistent with precedent and inadvisable. Essential‐
ly, the Attorney General’s approach would limit nationwide 
injunctions  to  class  actions,  but  that  is  inconsistent  with 
Trump  and  the  myriad  cases  preceding  it  in  which  courts 
have imposed nationwide injunctions in individual actions.  
    Nor  should  the  district  court  be  so  handcuffed  in  deter‐
mining the scope of relief that is proper. Certainly, the abil‐
ity to impose a nationwide injunction is a powerful remedy 
that  should  be  employed  with  discretion.  Regardless,  there 
are checks in the system to lessen the potential for any mis‐
use  of  nationwide  injunctions  by  the  court.  First,  the  appel‐
late  process  itself  operates  to  minimize  the  potential  for  er‐
30                                                      No. 17‐2991 

roneous  or  overbroad  injunctions.  In  fairly  short  order,  the 
appellate process can ensure that multiple judges review the 
determination, thus acting as a check on the possibility of a 
judge overly‐willing to issue nationwide injunctions. And of 
course,  nationwide  injunctions,  because  of  the  widespread 
impact,  are  also  more  likely  to  get  the  attention  of  the  Su‐
preme Court. 
    Moreover, that focus on the potential shortcomings of na‐
tionwide  injunctions,  though  proper,  fails  to  recognize  the 
need  for  such  relief  where  the  balance  of  equities  weighs 
strongly  in  favor  of  such  relief.  Courts  must  be  able  to  de‐
termine  whether  an  action  implicates  the  Constitution,  and 
once  a  court  determines  that  preliminary  relief  is  required, 
the court must be able to engage in the “equitable balancing” 
to  determine  the  relief  necessary.  Rarely,  that  will  include 
nationwide  injunctions.  Granted,  it  is  an  imprecise  process, 
but that is endemic to injunctions, and courts are capable of 
weighing the appropriate factors while remaining cognizant 
of the hazards of forum shopping and duplicative lawsuits.  
    The  case  before  us  presents  an  example  of  the  type  of 
case in which a district court should properly be able to ap‐
ply an injunction nationwide. The case presents essentially a 
facial  challenge  to  a  policy  applied  nationwide,  the  balance 
of  equities  favors  nationwide  relief,  and  the  format  of  the 
Byrne JAG grant itself renders individual relief ineffective to 
provide full relief.  
     First,  the  challenge  here  presents  purely  a  narrow  issue 
of  law;  it  is  not  fact‐dependent  and  will  not  vary  from  one 
locality to another. The plaintiffs have demonstrated a likeli‐
hood  of  success  on  the  claim  that  the  Attorney  General 
lacked any Constitutional authority to impose the conditions 
No. 17‐2991                                                         31

upon the grant recipients, and therefore that the actions vio‐
lated the separation of powers principles. We are faced, then, 
with  conditions  on  the  receipt  of  critical  law  enforcement 
funds  that  have  been  imposed  by  the  Attorney  General 
without any authority in a manner that usurps the authority 
of  Congress—made  more  egregious  because  Congress  itself 
has repeatedly refused to pass bills with such restrictions. A 
narrow question of law such as is present here is more likely 
to lend itself to broader injunctive relief, and that is particu‐
larly  true where the plaintiff has established  a likelihood  of 
success on a claim that the Attorney General acted ultra vires 
in  imposing  the  conditions  and  those  conditions  apply  uni‐
formly  on  all  grant  recipients.  Accordingly,  this  does  not 
present  the  situation  in  which  the  courts  will  benefit  from 
allowing  the  issue  to  percolate  through  additional  courts 
and wind its way through the system in multiple independ‐
ent court actions.  There are some legal  issues which benefit 
from  consideration  in  multiple  courts—such  as  issues  as  to 
the  reasonableness  of  searches  or  the  excessiveness  of 
force—for  which  the  context  of  different  factual  scenarios 
will better inform the legal principle. But a determination as 
to the plain meaning of a sentence in a statute is not such an 
issue.  For  that  issue,  the  duplication  of  litigation  will  have 
little, if any, beneficial effect. 
    Moreover,  the  balance  of  equities  supports  the  district 
court’s  determination  to  impose  the  injunction  nationwide. 
As the Trump Court noted, in determining the proper scope 
of  an  injunction,  the  court  must  weigh  the  balance  of  equi‐
ties,  which  explores  the  relative  harms  to  the  plaintiff  and 
defendant  as  well  as  the  interests  of  the  public  at  large. 
Trump, 137 S. Ct. at 2087. The district court properly assessed 
that  balance  of  harms  here.  The  harm  to  the  Attorney  Gen‐
32                                                        No. 17‐2991 

eral is minimized because the Attorney General can distrib‐
ute  the  funds  without  mandating  the  conditions—as  has 
been done for over a decade—and nothing in the injunction 
prevents any state or local government from coordinating its 
local law enforcement with the federal authorities and com‐
plying  with  the  conditions  sought  here.  And  we  have  seen 
that  even  objecting  governments  such  as  the  City  willingly 
cooperate  with  federal  authorities  as  to  those  individuals 
who commit serious offenses. The adverse impact to the At‐
torney  General  is  limited  to  those  jurisdictions  who  oppose 
the conditions, which presumably would be the jurisdictions 
that  would  join  in  pursuing  the  multiplicitous  cases  that 
would be needed to obtain the relief provided here, or which 
would  not  have  the  means  to  pursue  such  litigation  and 
would  face  the  choice  of  complying  with  the  apparently‐
unconstitutional  conditions  or  losing  crucial  law  enforce‐
ment  funds.  On  the  other  hand,  the  impact  on  localities 
forced to comply with these provisions could be devastating. 
Those  local  and  state  governments  have  concluded  that  the 
safety of their communities is furthered by a relationship of 
trust  with  the  undocumented  persons  and  lawful  immi‐
grants  residing  therein—and  those  localities  are  clearly  in 
the  best  position  to  determine  the  security  needs  of  their 
own  communities.  Such  trust,  once  destroyed  by  the  man‐
dated  cooperation  and  communication  with  the  federal  im‐
migration  authorities,  would  not  easily  be  restored.  And 
given the significance of the federal funds at issue, amount‐
ing to hundreds of thousands to millions of dollars for each 
state, noncompliance is a particularly poor option.  
   Moreover, the public interest, which is also a factor in the 
balance  of  equities,  see  Trump,  137  S.  Ct.  at  2087,  weighs  in 
favor  of  the  nationwide  injunction.  The  public  interest 
No. 17‐2991                                                          33

would be ill‐served here by requiring simultaneous litigation 
of this narrow question of law in countless jurisdictions. And 
it  is  clear  from  the  nature  of  the  claim  and  the  response  of 
amici in this case that litigation on this matter would indeed 
be  widespread  and  simultaneous.  First,  the  actions  would 
have  to  be  brought  swiftly  in  each  jurisdiction,  because  the 
conditions  are  imposed  by  the  Attorney  General  in  the 
award of the grant itself, and therefore the window for chal‐
lenging  the  conditions  is  limited  to  the  45‐day  period  be‐
tween the award of the grant and the deadline for accepting 
or  rejecting  that  award.  This  is  not  a  situation  in  which 
courts would be able to benefit from perusing the decisions 
of other courts in the matter.  
    And it is clear that a significant number of award recipi‐
ents  oppose  the  conditions  and  would  challenge  the  condi‐
tions if financially able to do so. Among the amici asking the 
district  court  to  uphold  the  injunction  in  the  stay  proceed‐
ings were 37 cities and counties. In fact, while the motion to 
stay was pending in the district court, the United States Con‐
ference  of  Mayors,  representing  the  interests  of  1,400  cities 
nationwide,  including  many  Byrne  JAG  grant  applicants, 
moved to intervene, but that motion was denied in part be‐
cause the nationwide injunction was sufficient to protect the 
interests of its members. Moreover, 14 states and the District 
of Columbia filed an amicus brief in this court also arguing 
for affirmance of the nationwide injunction, thus further ex‐
hibiting  the  likelihood  of  widespread,  duplicative  litigation 
in the absence of such relief. The district court appropriately 
held that judicial economy counseled against requiring all of 
those  jurisdictions,  and  potentially  others,  from  filing  indi‐
vidual lawsuits to decide anew the narrow legal question in 
this case.  
34                                                       No. 17‐2991 

    Finally,  the  structure  of  the  Byrne  JAG  program  itself 
supports  the  district  court’s  determination  to  impose  a  na‐
tionwide  injunction  because  the  recipients  of  the  grant  are 
interconnected.  Funding  under  the  statute  is  allocated 
among  states  and  localities  from  one  pool  based  on  a  strict 
formula. The states and cities seeking grants under the Byrne 
JAG program are not islands, in which actions as to one are 
without  impact  on  others.  The  conditions  imposed  on  one 
can impact the amounts received by others. For instance, the 
amounts  allocated  under  the  Byrne  JAG  program  can  vary 
based on the participation of the states and localities, and the 
distribution structure includes explicit provisions for reallo‐
cation  of  funds  in  some  circumstances—such  as  to  units  of 
local  government  if  the  State  is  unable  to  qualify  to  receive 
funds or chooses not to participate. 34 U.S.C. § 10156(f). Fur‐
thermore,  funds  allocated  to  Byrne  JAG  recipients  can  be 
withheld as a penalty for non‐compliance with other statuto‐
ry requirements, and those funds are then reallocated to oth‐
er,  compliant,  Byrne  JAG  recipients.  See  e.g.  34  U.S.C. 
§ 20927, § 30307(e). The City further points out that under its 
provisions,  the  City  is  obligated  to  apply  for  Byrne  JAG 
funds not only for itself but for eleven neighboring localities. 
Thus, the recipients of Byrne JAG funding are interconnect‐
ed and an impact to one recipient can have a ripple effect on 
others.  Under  such a formula  grant  in  which  the  states  and 
local governments are intertwined, and where the conditions 
imposed preclude all funding to those who refuse to comply, 
piecemeal relief is ineffective to redress the injury, and only 
nationwide relief can provide proper and complete relief. In 
sum, this is an instance in which the court could, and did in 
the  exercise  of  its  discretion,  appropriately  enter  a  nation‐
wide injunction. 
No. 17‐2991                                                      35

    Our review here is a narrow one. We can reverse only if 
the  Attorney  General  has  established  that  the  district  court 
abused its discretion in determining that the scope of the in‐
junction  should  be  nationwide.  Judge  Leinenweber  in  this 
case set forth his thoughtful consideration of the appropriate 
factors in the decision below denying the stay, and given the 
purely legal nature of the issue here, the broad and uniform 
impact  on  all  grant  recipients,  the  minimal  harm  to  the  At‐
torney General given the continued ability for voluntary co‐
operation,  and  the  structure  of  the  Byrne  JAG  statute  that 
interconnects  those  grant  recipients,  we  conclude  that  the 
court did not abuse its discretion here. 
                                  V. 
     Accordingly, the district court did not err in determining 
that the City established a likelihood of success on the merits 
of  its  contention  that  the  Attorney  General  lacked  the  au‐
thority to impose the notice and access conditions on receipt 
of the Byrne JAG grants, and did not abuse its discretion in 
granting the  nationwide  preliminary injunction in this case. 
The decision of the district court is AFFIRMED. 
36                                                         No. 17‐2991 

    MANION,  Circuit  Judge,  concurring  in  the  judgment  in 
part and dissenting in part. Unless done for a purpose “un‐
related  to  the  enforcement  of  a  civil  immigration  law,”  the 
City of Chicago forbids its agencies or agents to  
          (A) permit ICE [Immigration and Customs En‐
          forcement] agents access to a person being de‐
          tained  by,  or  in  the  custody  of,  the  agency  or 
          agent;  (B)  permit  ICE  agents  use  of  agency  fa‐
          cilities for investigative interviews or other in‐
          vestigative  purpose;  or  (C)  while  on  duty,  ex‐
          pend their time responding to ICE inquiries or 
          communicating  with  ICE  regarding  a  person’s 
          custody status or release date. 
Chicago,  Ill.,  Muni. Code  § 2‐173‐042(b)(1). This ordinance’s 
proscription  on  cooperation does not apply  if the subject of 
the  investigation  falls  within  at  least  one  of  four  excepted 
classes of persons: those with outstanding criminal warrants, 
felons, those with a felony charge pending, and known gang 
members.  Id.  at  §  2‐173‐042(c).  For  Chicago,  this  ordinance 
barring collaboration with federal immigration authorities is 
important  to  maintaining  its  image  as  a  “Welcoming  City,” 
open to aliens both documented and undocumented. It con‐
siders it an expression of its independent sovereignty that it 
can choose not to assist the federal government in enforcing 
the nation’s immigration laws. For the Attorney General, the 
ordinance  is  an  obstacle  to  effective  law  enforcement.  His 
interest is in getting deportable criminal aliens off the streets, 
and he believes Chicago’s policies endanger the community. 
    This debate casts a long shadow over this appeal, but ul‐
timately these broad questions touching on immigration pol‐
icy and federal/local cooperation in law enforcement are not 




       
No. 17‐2991                                                                      37 

at  issue  in  this  case.  Instead,  this  is  a  case  about  federal 
funds  and  who  gets  to  decide  the  terms  by  which  those 
funds are distributed. 
     Since  2006,  the  federal  government  has  given  money  to 
local  governments  for  law  enforcement  purposes  through 
the  Byrne  JAG  program.  For  Fiscal  Year  2017,  the Attorney 
General wants to impose immigration‐related conditions on 
the receipt of those funds. Specifically, the Attorney General 
wants  Byrne  JAG  recipients  to  provide  federal  immigration 
agents  with  notice  of  the  release  dates  of  certain  aliens  in 
their custody (the “Notice” condition); provide immigration 
agents  with  access  to  facilities  to  conduct  interviews  with 
certain detainees (the “Access” condition); and provide a cer‐
tification  of  compliance  with  8  U.S.C.  §  1373,  which  bars 
governments  from  prohibiting  their  officials  “from  sending 
to,  or  receiving  from,  the  Immigration  and  Naturalization 
Service  information  regarding  the  citizenship  or  immigra‐
tion  status,  lawful  or  unlawful,  of  any  individual”  (the 
“Compliance” condition). 
     Because of its commitment to being a “Welcoming City,”1 
Chicago does not want to comply with these conditions. But 
it  still  wants  to  receive  its  Byrne  JAG  allotment,  so  it  filed 
this lawsuit against the Attorney General seeking to prevent 

                                                 
1  As  the  court  notes,  Chicago  uses  the  term  “Welcoming  City,”  but  its 

policies  place  it  in  the  same  camp  as  other  so‐called  “sanctuary  cities.” 
Maj.  Op.  at  10–11.  The  court  calls  this  a  misnomer:  those  cities  do  not 
“interfere in any way with the federal government’s lawful pursuit of its 
civil immigration activities.” Id. at 11. Whether and to what extent such 
“sanctuary”  policies  constitute  passive  non‐cooperation  or  active  inter‐
ference is the subject of other litigation. See United States v. California, No. 
18‐264 (E.D. Cal. filed Mar. 6, 2018). 




      
38                                                                  No. 17‐2991 

him from enforcing these conditions. The case is before us on 
appeal  from  a  grant  of  a  preliminary  injunction  forbidding 
the Attorney  General  from  enforcing  the  Notice  and Access 
conditions.  The  Compliance  condition  is  not  at  issue  in  this 
appeal. 
     To  get  a  preliminary  injunction,  a  plaintiff  like  Chicago 
must  show  “that  [it]  is  likely  to  succeed  on  the  merits,  that 
[it] is likely to suffer irreparable harm in the absence of pre‐
liminary relief, that the balance of equities tips in [its] favor, 
and  that  an  injunction  is  in  the  public  interest.”  Winter  v. 
Nat’l Res. Defense Council, Inc., 555 U.S. 7, 20 (2008). The dis‐
trict court decided a preliminary injunction was appropriate. 
It concluded that Chicago was likely to succeed on the merits 
because  the Attorney  General  lacks  the  authority  to  impose 
the  Notice  and  Access  conditions  and  that  Chicago  would 
suffer irreparable harm without an injunction. The court de‐
termined  that  the  balance  of  the  equities  and  the  public  in‐
terest “favor neither party.” City of Chicago v. Sessions, 264 F. 
Supp. 3d 933, 951 (N.D. Ill. 2017). 
    On appeal, the Attorney General only challenges one as‐
pect  of  the  district  court’s  reasoning  for  entering  an  injunc‐
tion: he argues he does have the authority to impose the No‐
tice  and  Access  conditions.2  The  court  today  says  he  does 
                                                 
2 Surprisingly, the Attorney General does not challenge any other detail 

of the district court’s reasoning, even though the district court appears to 
have misapplied Winter. The district court treated the four requirements 
of the Winter test as factors to be weighed rather than elements to be met. 
Thus, even though the district court specifically concluded the balance of 
the equities and the public interest did not favor Chicago, it still entered 
an injunction. Because Chicago did not meet all four elements as laid out 
in Winter, it seems the district court should not have entered an injunc‐
tion.  See  Real  Truth  About  Obama,  Inc.  v.  Fed.  Election  Comm’n,  575  F.3d 




       
No. 17‐2991                                                                                             39 

not, and I agree. As that is all the Attorney General challeng‐
es about the district court’s reasoning, I concur in the court’s 
judgment that the decision to enter an injunction protecting 
Chicago was not an abuse of discretion.  
    However, the court today also concludes that it was with‐
in the district court’s discretion to impose that injunction na‐
tionwide.  Because  I  believe  the  entry  of  the  nationwide  in‐
junction  constituted  an  overstep  of  the  district  court’s  au‐
thority, I dissent from that portion of the court’s decision. 
                                                    I. 
     The  Notice  and  Access  conditions,  viewed  in  isolation, 
are  perfectly  reasonable.  No  one  should  find  it  surprising 
that the federal government would require cooperation with 
its law enforcement efforts in exchange for the receipt of fed‐
eral  law  enforcement  funds.  Indeed,  the Attorney  General’s 
obvious  frustration  at  applicants  for  Byrne  JAG  funds  who 
“insist on their entitlement to federal law enforcement grants 
even as they refuse to provide the most basic cooperation in 
immigration  enforcement”  is  eminently  understandable. 
Appellant’s  Brief  at  17.  But  the  reasonableness  and  sound‐
ness of the conditions are not at issue here. Courts do not (or 
at  least  should  not)  decide  legal  issues  based  on  the  courts’ 
impression  of  the  propriety  of  particular  policies.  Conse‐
                                                                                                             
342,  347  (4th  Cir.  2009)  (“Winter  articulates  four  requirements,  each  of 
which  must  be  satisfied  as  articulated….”),  judgment  vacated  on  other 
grounds by 559 U.S. 1089 (2010). Nevertheless, because the Attorney Gen‐
eral  has  not  challenged  this  aspect  of  the  district  court’s  order,  he  has 
waived it as a grounds for reversal. See Hojnacki v. Klein‐Acosta, 285 F.3d 
544, 549 (7th Cir. 2002) (“A party waives any argument that it does not 
raise  before  the  district  court  or, if  raised  in  the  district  court, it  fails  to 
develop on appeal.”). 




       
40                                                        No. 17‐2991 

quently, the debates over how much the states should be in‐
volved  in  enforcing  immigration  policy  should  not  distract 
from the issues within the court’s purview to resolve. 
     Because  this  case  deals  with  the  awarding  of  a  federal 
grant, it necessarily concerns the spending of federal money. 
The  Constitution  places  the  power  to  spend  federal  money 
in the legislative branch. See U.S. Const. art. I, § 8, cl. 1 (“The 
Congress  shall  have  Power…to  pay  the  Debts  and  provide 
for  the…general  Welfare  of  the  United  States….”);  see  also 
Nat’l  Federation  of  Indep.  Bus.  v.  Sebelius,  567  U.S.  519,  576 
(2012)  (“We  have  long  recognized  that  Congress  may  use 
[the  Spending  Clause]  power  to  grant  federal  funds  to  the 
states  and  determining  priority  purposes  for  formula 
grants.”).  With  this  power  comes  the  ancillary  authority  to 
place conditions on the receipt of federal funds. Nat’l Federa‐
tion of Indep. Bus., 567 U.S. at 576. Accordingly, there is no in‐
herent executive authority to place conditions on the receipt 
of  federal  funds—any  such  authority  must  be  given  to  the 
executive  by  the  legislature.  See  generally  La.  Pub.  Serv. 
Comm’n v. F.C.C., 476 U.S. 355, 374 (1986) (“[A]n agency liter‐
ally has no power to act…unless and until Congress confers 
power upon it.”). 
   Recognizing  this,  the  Attorney  General  directs  us  to  34 
U.S.C. § 10102(a)(6), which states that the Assistant Attorney 
General  for  the  Office  of  Justice  Programs,  which  oversees 
the  Byrne  JAG  program,  shall  “exercise  such  other  powers 
and  functions  as  may  be  vested  in  the  Assistant  Attorney 
General pursuant to this chapter or by delegation of the At‐
torney  General,  including  placing  special  conditions  on  all 
grants….” 34 U.S.C. § 10102(a)(6) (emphasis added). The At‐
torney General argues this is a broad‐sweeping grant of au‐




       
No. 17‐2991                                                                     41 

thority to impose any conditions on any grants, the only lim‐
it being the Constitution itself. I agree with the court that this 
is not so. 
    Therefore, because I agree that the Attorney General does 
not have the authority to impose the Notice and Access con‐
ditions,  and  because  that  is  all  the  Attorney  General  chal‐
lenges concerning the propriety of an injunction, I concur in 
the  judgment  of  the  court  affirming  the  entry  of  a  prelimi‐
nary  injunction  prohibiting  the  Attorney  General  from  im‐
posing those conditions on Chicago. 3 
                                                    II. 
    But  a  simple  preliminary  injunction  protecting  Chicago 
(the only plaintiff in this suit) is not all the district court en‐
tered. Instead, the district court announced as follows: “This 
injunction against imposition of the notice and access condi‐
tions is nationwide in scope, there being no reason to think 
that the legal issues present in this case are restricted to Chi‐
cago  or  that  the  statutory  authority  given  to  the  Attorney 
                                                 
3  The  Attorney  General  does  not  have authority  to  force  Chicago  to  co‐

operate  with  federal  immigration‐enforcement  efforts  as  a  condition  to 
receiving  Byrne  JAG  funds.  But  that  does  not  mean  that  such  coopera‐
tion  is  not  allowed.  Indeed,  based  on  the  exceptions  in  Chicago’s  ordi‐
nance,  Chicago  itself  has  concluded  that  cooperation  with  the  federal 
government concerning certain classes of alien is to its benefit. I assume 
and  expect  that,  for  example,  when  Chicago  finds  itself  with  custody 
over a deportable alien who was convicted of a felony, members of vari‐
ous law enforcement agencies in Chicago are free to work with ICE and 
provide notice of release and access to that alien. The Attorney General 
cannot force that cooperation as a condition of receiving funds, but it is 
likely  there  are  a  number  of  Chicago  police  officers  and  other  officials 
who are ready, willing, and able to work with ICE agents in such situa‐
tions, and they are free to do so. 




      
42                                                       No. 17‐2991 

General would differ in another jurisdiction.” City of Chicago, 
264 F. Supp. 3d at 951. 
    This was a gratuitous application of an extreme remedy. 
This  court  now  upholds  the  district  court’s  overreach  be‐
cause  “[t]he  case  presents  essentially  a  facial  challenge  to  a 
policy applied nationwide, the balance of equities favors na‐
tionwide relief, and the format of the Byrne JAG grant itself 
renders  individual  relief  ineffective  to  provide  full  relief.” 
Maj.  Op.  at  30.  In  doing  so,  the  court  bypasses  Supreme 
Court  precedent,  disregards  what  the  district  court  actually 
concluded concerning the equities in this case, and misreads 
the effect of providing relief to Chicago only. 
A. United States v. Mendoza 
     First,  the  court  says  a  nationwide  injunction  was  appro‐
priate in this case because it “presents purely a narrow issue 
of  law…  [that]  will  not  vary  from  one  locality  to  another.” 
Maj. Op. at 30. This reasoning is contrary to Supreme Court 
precedent. 
     A nationwide injunction is similar in effect to nonmutual 
offensive collateral estoppel, which “occurs when the plain‐
tiff  seeks  to  foreclose  the  defendant  from  litigating  an  issue 
the  defendant  has  previously  litigated  unsuccessfully  in  an 
action with another party.” Parklane Hosiery Co. v. Shore, 439 
U.S. 322, 326 n.4 (1979). In United States v. Mendoza, 464 U.S. 
154  (1984),  the  Supreme  Court  held  that  “nonmutual  offen‐
sive  collateral  estoppel…does  not  apply  against  the  Gov‐
ernment in such a way as to preclude relitigation of issues.” 
Id.  at  162.  The  Court  did  so  primarily  because  “allowing 
nonmutual  collateral  estoppel  against  the  Govern‐
ment…would  substantially  thwart  the  development  of  im‐




       
No. 17‐2991                                                          43 

portant  questions  of  law  by  freezing  the  first  final  decision 
rendered on a particular legal issue.” Id. at 160. Additionally, 
it  noted  that  “[a]llowing  only  one  final  adjudication  would 
deprive [the] Court of the benefit it receives from permitting 
several  courts  of  appeals  to  explore  a  difficult  question  be‐
fore  [the]  Court  grants  certiorari.”  Id.  As  the  Fourth  and 
Ninth Circuits have both recognized, these concerns are just 
as present in the context of nationwide injunctions. See L.A. 
Haven  Hospice,  Inc.  v.  Sebelius,  638  F.3d  644,  664  (9th  Cir. 
2011);  Va.  Soc’y  for  Human  Life,  Inc.  v.  Fed.  Election  Comm’n, 
263 F.3d 379, 393 (4th Cir. 2001), overruled on other grounds by 
The Real Truth About Abortion, Inc. v. Fed. Election Comm’n, 681 
F.3d 544 (4th Cir. 2012). 
     Though the court does not cite Mendoza in its opinion to‐
day, it implicitly attempts to distinguish that decision. It says 
that this case “does not present the situation in which courts 
will benefit from allowing the issue to percolate through ad‐
ditional courts and wind its way through the system in mul‐
tiple  independent  court  actions.”  Maj.  Op.  at  31.  It  claims 
this  case  is  different  from  ones  involving  issues  “for  which 
the  context  of  different  factual  scenarios  will  better  inform 
the legal principle.” Id. But if a lack of factual differentiation 
is  all  that  is  needed  to  distinguish  Mendoza,  then  a  nation‐
wide  injunction  is  appropriate  in  every  statutory‐
interpretation  case.  That  cannot  be  the  law.  If  anything,  the 
opposite  is  true.  Different  parties  litigating  the  same  issues 
in  different  forums  will  likely  engage  different  arguments, 
leading  to  diverse analyses and enhancing the likelihood of 
the  strongest  arguments  coming  to  the  fore.  Courts  faced 
with  difficult  statutory  questions  are  the  ones  who  benefit 
the  most  from  the  existence  of  multiple  well‐reasoned  deci‐
sions from which to draw. 




     
44                                                        No. 17‐2991 

    Virginia Society for Human Life is illustrative. In that case, 
the Fourth Circuit was faced with deciding the constitution‐
ality  of  a  federal  regulation,  “a  ‘purely  legal’  issue  [for 
which]  further  factual  development  will  not  assist…in  [the] 
resolution.”  Va.  Society  for  Human  Life,  Inc.,  263  F.3d  at  390 
(quoting  Abbott  Labs.  v.  Gardner,  387  U.S.  136,  149  (1967)). 
Nevertheless,  the  Fourth  Circuit  concluded  that  a  nation‐
wide  injunction  would  have  “the  effect  of  precluding  other 
circuits  from  ruling  on  the  constitutionality  of”  the  regula‐
tion,  thus  “conflict[ing]  with  the  principle  that  a  federal 
court of appeals’s decision is only binding within its circuit.” 
Id. at 393. The court recognized that to uphold the injunction 
would be to impose its “view of the law on all the other cir‐
cuits.” Id. at 394. That the underlying issue was purely legal 
did not alter that fact. 
    The district court’s order in this case, and this court’s de‐
cision to affirm it, directly conflict with these principles. We 
are  not  the  Supreme  Court,  and  we  should  not  presume  to 
decide  legal  issues  for  the  whole  country,  even  if  they  are 
purely  facial  challenges  involving  statutory  interpretation. 
While we may be convinced that the statute says one thing, 
we  should  not  discount  the  fact  that  our  honorable  col‐
leagues in other districts and other circuits may view things 
differently. Just as we can disagree with them, they can disa‐
gree with us. See, e.g., Atchison, Topeka and Santa Fe Ry. Co. v. 
Peña, 44 F.3d 437, 443 (7th Cir. 1994) (en banc) (“[W]hile we 
carefully consider the opinions of our sister circuits, we cer‐
tainly do not defer to them.”). 
                                 




       
No. 17‐2991                                                            45 

B. Equities 
    The  court’s  opinion  also  says  the  balance  of  the  equities 
weighs  in  favor  of  a  nationwide  injunction.  Essentially,  the 
court concludes it would have no serious impact on the At‐
torney  General  to  distribute  the  money  absent  these  condi‐
tions.  But  if  the  conditions  are  imposed,  jurisdictions  like 
Chicago  who  do  not  want  to  comply  will  be  denied  their 
federal  funds  or  will  be  forced  to  sacrifice  the  trust  of  their 
(undocumented) immigrant communities. 
    On  this  point,  there  is  no  basis  to  second‐guess  the  rea‐
soning of the district court, which expressly determined that 
the balance of the equities and the public interest “favor nei‐
ther  party.”  City  of  Chicago,  264  F.  Supp.  3d  at  951.  The  dis‐
trict  court  acknowledged  Chicago’s  purported  interest  in 
“the  benefits  that  flow  from  immigrant  communities  freely 
reporting crimes and acting as witnesses,” but it also recog‐
nized the Attorney General’s “need to enforce federal immi‐
gration  law.”  Id.  The  district  court  explained  that  “[b]oth 
sides can claim that concerns of public safety justify their po‐
sitions”  and  that  “[b]oth  parties  have  strong  public  policy 
arguments, the wisdom of which is not for the Court to de‐
cide.”  Id.  So  equity  weighs  on  both  sides,  and  it  certainly 
does not justify the entry of a nationwide injunction. Indeed, 
as  alluded  to  in  note  2,  supra,  a  court  in  the  Fourth  Circuit 
would  likely  not  even  have  entered  a  more  limited  injunc‐
tion  when  the  equities  were  so  evenly  balanced.  See  Real 
Truth  About  Obama,  Inc.,  575  F.3d  at  347.  If  an  injunction  is 
going  to  be  nationwide,  it  should  at  least  be  one  that  could 
have been entered anywhere in the nation. 
    The  court  also  suggests  that  avoiding  “widespread,  du‐
plicative litigation in the absence of” a nationwide injunction 




     
46                                                        No. 17‐2991 

is in the public interest. Maj. Op. at 33. But a nationwide in‐
junction is not the only way, nor even the best way, to avoid 
this problem. Chicago could have filed a class action pursu‐
ant to Rule 23(b)(2) seeking declaratory and injunctive relief 
on behalf of all jurisdictions that do not want to comply with 
the conditions. See Fed. R. Civ. P. 23(b) (“A class action may 
be maintained if Rule 23(a) is satisfied and if:…(2) the party 
opposing  the  class  has  acted  or  refused  to  act  on  grounds 
that  apply  generally  to  the  class,  so  that  final  injunctive  or 
declaratory  relief  is  appropriate  respecting  the  class  as  a 
whole….”).  Requiring  a  class  action  has  the  benefit  of  deal‐
ing  with  the  one‐way‐ratchet  nature  of  the  nationwide  in‐
junction. A nationwide injunction ties the Attorney General’s 
hands when he loses, but if Chicago had lost here, then some 
other municipality could have filed suit against the Attorney 
General in some other jurisdiction, and that process could in 
theory  continue  until  a  plaintiff  finally  prevailed.  With  a 
class  action,  a  decision  would  bind  those  other  municipali‐
ties  just  as  it  would  bind  the  Attorney  General,  and  they 
could not run off to the 93 other districts for more bites at the 
apple. 
C. The Byrne JAG Statute 
    The court’s final reason for upholding the nationwide in‐
junction  is  that  the  nature  of  the  Byrne  JAG  program  re‐
quires it. Byrne JAG is a formula grant, meaning “allocations 
of  money  to  states  or  their  subdivisions  are  in  accordance 
with a scheme prescribed by law or by administrative regu‐
lation.”  Federal  Grant  Practice  §  16:5  (2017  ed.).  The  Byrne 
JAG  formula  provides  that  of  the  money  appropriated  by 
Congress,  50%  goes  to  the  states  based  on  population  and 
50%  goes  to  the  states  based  on  violent  crime  statistics.  34 




       
No. 17‐2991                                                             47 

U.S.C.  §  10156(a)(1).  Of  the  amount  allotted  to  each  state, 
40% goes to local governments. Id. at (b)(2). If a jurisdiction 
fails  to  comply  with  certain  statutory  requirements,  the 
funds  can  be  withheld  and  redistributed.  See  34  U.S.C.  §§ 
20927, 30307. The court notes that these and other considera‐
tions  suggest  that  “an  impact  to  one  recipient  can  have  a 
ripple effect on others.” Maj. Op. at 34. 
     This argument is not sufficient to justify a nationwide in‐
junction. It is axiomatic that the extraordinary relief of an in‐
junction  “should  be  no  more  burdensome  to  the  defendant 
than  necessary  to  provide  complete  relief  to  the  plaintiffs.” 
Califano v. Yamasaki, 442 U.S. 682, 702 (1979). This means that 
broad  relief,  even  relief  that  benefits  non‐parties,  is  some‐
times  necessary  to  provide  complete  relief  to  the  actual 
plaintiffs.  The  classic  examples  of  such  scenarios  are  deseg‐
regation  cases.  See,  e.g.,  Bailey  v.  Patterson,  323  F.2d  201,  206 
(5th Cir. 1963). In those cases, the plaintiffs did “not seek the 
right to use those parts of segregated facilities that have been 
set aside for use by ‘whites only.’” Id. Rather, “they [sought] 
the  right  to  use  facilities  which  have  been desegregated….” 
Id.  Accordingly,  “[t]he  very  nature  of  the  rights  [the  plain‐
tiffs]  [sought]  to  vindicate  require[d]  that  the  decree  run  to 
the benefit not only of [the plaintiffs] but also for all persons 
similarly  situated.”  Id.  In  the  same  vein,  cases  suggesting 
ubiquitous harm, such as federal violations of the Establish‐
ment  Clause, could also justify a nationwide injunction,  be‐
cause an establishment of religion by the federal government 
would harm  the  plaintiffs wherever it was taking place. See 
generally Decker v. O’Donnell, 661 F.2d 598, 618 (7th Cir. 1980). 
In those cases, the relief to non‐parties could be called a side‐
effect of the relief given to the plaintiffs. 




     
48                                                           No. 17‐2991 

    This was the case in International Refugee Assistance Project 
v. Trump, 857 F.3d 554 (4th Cir. 2017). There, the Fourth Cir‐
cuit upheld a nationwide injunction on the President’s “trav‐
el  ban”  because  the  plaintiffs  were  “dispersed  throughout 
the United States,” there was an interest in ensuring uniform 
application  of  immigration  laws,  and  the  court  concluded 
the ban “likely violates the Establishment Clause.” Id. at 605; 
see also Hawaii v. Trump, 859 F.3d 741, 787–88 (9th Cir. 2017). 
Without directly addressing the merits of why the injunction 
should  be nationwide,  the  Supreme  Court declined  to  com‐
pletely  stay  the  injunction.  See  Trump  v.  Int’l  Refugee  Assis‐
tance Project, 137 S. Ct. 2080, 2089 (2017). 
   The  same  need  to  protect  third  parties  to  provide  com‐
plete  relief  is  not  present  here.  The  structure  of  the  Byrne 
JAG program does not require granting relief to non‐parties. 
While  the  statute  does  provide  situations  in  which  money 
would  be  withheld  and  redistributed,  there  are  no  provi‐
sions for redistribution of funds withheld for failing to abide 
by the Attorney General’s “special conditions.”4 The formula 
provides for the calculation of allotments, and then those al‐
lotments  are  claimed  by  grantees  submitting  applications. 
Apart  from  instructing  that  money  withheld  from  a  state 
should be redistributed to its local governments, 34 U.S.C. § 
10156(f), the statute is completely silent on what happens if a 
potential  grantee is denied or  if  it simply fails  to  submit  an 
application.  Chicago  has  not  shown  how  that  situation 
would resolve itself, and it has certainly not shown how an 
                                                 
4  This may be further indication the Attorney General does not have the 

broad  conditioning  authority  he  claims  he  does,  and  underscores  the 
need for Congress to intervene to fill in any blanks the Attorney General, 
or any other litigant, deems necessary. 




       
No. 17‐2991                                                         49 

injunction  preventing  the  Attorney  General  from  enforcing 
the conditions at all is necessary to protect its own interest in 
collecting  its  allotment.  If  money  were  withheld  and  redis‐
tributed  from  other  jurisdictions,  Chicago  would  benefit  by 
getting more money. Finally, this case is tangentially related 
to immigration law and policy, but it is ultimately a funding 
case,  and  it  does  not  come  close  to  implicating  the  nation‐
wide  uniformity  concerns  raised  in  other  cases.  The  nation‐
wide injunction is simply unnecessary here.  
                                 III. 
    Given  the  conclusion  that  Chicago  has  a  likelihood  to 
prevail on the merits in this case, and the fact that the Attor‐
ney General has not  challenged any other aspect of the dis‐
trict court’s preliminary‐injunction analysis, I join the court’s 
judgment affirming the entry of the injunction. I do so, how‐
ever,  only  for  an  injunction  that  protects  Chicago.  Other  ju‐
risdictions  that  do  not  want  to  comply  with  the  Notice  and 
Access  conditions  were  not  parties  to  this  suit,  and  there  is 
no need to protect them in order to protect Chicago. An in‐
junction, particularly a preliminary injunction, is an extreme 
remedy.  A  nationwide  preliminary  injunction  is  more  ex‐
treme still. One should only be issued where it is absolutely 
necessary, and it is far from absolutely necessary here. Con‐
sequently,  I  would  remand  with  instructions  to  the  district 
court to modify the injunction so as to prevent the Attorney 
General from enforcing the conditions only concerning Chi‐
cago’s application for funds.